AO 245B (Rev. 09/19)   Judgment in a Criminal Case   (form modified within District on Sept. 30, 2019)
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                                         Southern District of New York
                                                                              )
              UNITED STATES OF AMERICA
                                                                              )
                                                                                      JUDGMENT IN A CRIMINAL CASE
                         v.                                                   )
            JOSE AMADO GONZALEZ GOMEZ                                         )
                                                                                       Case Number: 1: 19-cr-00669-GHW
                                                                              )
                                                                              )       USM Number: 87102-054
                                                                              )
                                                                              )         Martin S. Cohen, Esq.
                                                                              )        Defendant's Attorney
THE DEFENDANT:
!Yl pleaded guilty to count(s)        Count 1.
D pleaded nolo contendere to count(s)
 which was accepted by the comt.
Dwas found guilty on count(s)
 after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                               Offense Ended
8 U.S.C. §1326(a),                Illegal Reentry.                                                                April 2019         1

(b)(2)



       The defendant is sentenced as provided in pages 2 through             __7_            _
                                                                                             of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
DThe defendant has been found not guilty on count(s)
DCount(s)      -                -D
                       ----------                             is      Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the comt and United States attorney of material changes in economic circumstances.

                                                                                                              January 3, 2020
                                                                             Date oflmposition ofJudgment


         USDC SDNY
                                                                             Signature of Judg�_ '�;,
         DOCUMENT
         ELECTRONICALLY FILED
         DOC #:
         DATE FILED: 1/8/2020                                                                            Gregory H. Woods, USDJ
                                                                             Name and Title of Judge



                                                                             Date
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment
                                                                                                   Judgment - Page      2   of
 DEFENDANT: JOSE AMADO GONZALEZ GOMEZ
 CASE NUMBER: 1:19-cr-00669-GHW

                                                           IMPRISONMENT
           The defendant is herebycommitted to the custodyof the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  8 months.




      0    The comt makes the following recommendations to the Bureau of Prisons:
           The Court recommends that the Bureau of Prisons designate the defendant to the Metropolitan Detention Center in
           New York City, where he is currently detained, for service of his sentence.




      Ill The defendant is remanded to the custodyof the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at      _ _ _ ____ _ D a.m.                      D p.m.       on
           D as notified bythe United States Marshal.

      D The defendant shall suTI"ender for service of sentence at the institution designated bythe Bureau of Prisons:
           D before 2 p.m. on
           D as notified bythe United States Marshal.
           D as notified bythe Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                       to

 at ---- - - --                    ----          - , with a ce1tified copyof this judgment.
                                                 -


                                                                                                 UNITED STATES MARSHAL


                                                                         By------ - - - ------ - - - - - -
                                                                                                         -
                                                                                              DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                        Judgment-Page -�-       of
DEFENDANT: JOSE AMADO GONZALEZ GOMEZ
CASE NUMBER: 1:19-cr-00669-GHW
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 3 years.




                                                      MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               Ill The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check ifapplicable)
5.     li1 You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.     D You must pmticipate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                             Judgment-Page -      -
                                                                                                                  �-- of--�- - -
DEFENDANT: JOSE AMADO GONZALEZ GOMEZ
CASE NUMBER: 1:19-cr-00669-GHW

                                       STANDARD CONDITIONS OF SUPERVISION
As pait of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the comt about, and bring about improvements in your conduct and condition.

1.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
    release from imprisonment, unless the probation officer instructs you to repmt to a different probation office or within a different time
    frame.
2. After initially reporting to the probation office, you will receive instructions from the comt or the probation officer about how and
    when you must repmt to the probation officer, and you must repmt to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
    court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
    responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
    aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the comt.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the comt and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscomts.gov.


Defendant's Signature                                                                                  Date -   - - -- - - --                     -
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D - Supervised Release
                                                                                          Judgment-Page     5   of       7
DEFENDANT: JOSE AMADO GONZALEZ GOMEZ
CASE NUMBER: 1:19-cr-00669-GHW

                                         SPECIAL CONDITIONS OF SUPERVISION
 The defendant shall obey the immigration laws and comply with the directives of immigration authorities.

 The defendant shall submit his person, and any property, residence, vehicle, papers, computer, other electronic
 communication, data storage devices, cloud storage or media, and effects to a search by any United States Probation
 Officer, and if needed, with the assistance of any law enforcement. The search is to be conducted when there is
 reasonable suspicion concerning violation of a condition of supervision or unlawful conduct by the person being
 supervised. Failure to submit to a search may be grounds for revocation of release. The defendant shall warn any
 occupants that the premises may be subject to searches pursuant to this condition. Any search shall be conducted at a
 reasonable time and in a reasonable manner.

 The defendant shall be supervised in his district of residence.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                      Judgment - Page -�6�_ of           7
DEFENDANT: JOSE AMADO GONZALEZ GOMEZ
CASE NUMBER: 1:19-cr-00669-GHW
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule ofpayments on Sheet 6.

                    Assessment                Restitution              Fine                    AVAA Assessment*        JVTA Assessment**
 TOTALS           $ 100.00                   $ 0.00                  $ 0.00                  $ 0.00                  $ 0.00


 D The determination ofrestitution is deferred until---                   - .
                                                                          -     An Amended Judgment in a Criminal Case (AO 245C) will be
   entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priorit)' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                   Total Loss***               Restitution Ordered    Priority or Percentage




 TOTALS                               $                           0.00                       0.00
                                                                                 --- - - - - - -



 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date ofthe judgment, pursuant to 18 U.S.C. § 3612(f). All ofthe payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the              D fine     D restitution.
       D the interest requirement for the           D     fine    D restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A ofTitle 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6- Schedule of Payments
                                                                                                              Judgment - Page      7      of
 DEFENDANT: JOSE AMADO GONZALEZ GOMEZ
 CASE NUMBER: 1:19-cr-00669-GHW


                                                        SCHEDULE OF PAYMENTS
 Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:

 A     D      Lump sum payment of$                              due immediately, balance due

              D    not later than                                    , or
              D    in accordance with D C,             D D,     D     E, or     D F below; or
 B     D      Payment to begin immediately (may be combined with              □ c,       D D, or       D F below); or

 C     D      Payment in equal _ _ _ _
                                     _                (e.g., weekly, monthly, quarterly) installments of $ ___ _ over a period of
                            (e.g., months or years), to commence _ _ _ _           _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D      Payment in equal _ _ _ _                (e.g., weekly, monthly, quarterly) installments of $ _ _ _
                                                                                                               _ over a period of
                            (e.g., months or years), to commence _ _ __ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

 E     D      Payment during the term of supervised release will commence within _ _ _ _ (e.g., 30 or 60 days) after release from
              imprisonment. The comt will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     lil)   Special instructions regarding the payment of criminal monetary penalties:
               The special assessment in the amount of $1,00.00 dollars shall be paid immediately.




 Unless the comt has expressly ordered otherwise, ifthisjudgment imposes imprisonment, payment ofcriminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penallies, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk ofthe court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                    Joint and Several                Corresponding Payee,
       (including defendant number)                        Total Amount                         Amount                          if appropriate




 D     The defendant shall pay the cost ofprosecution.

 D     The defendant shall pay the following comt cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:



 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecut10n and court costs.
